Citation Nr: 1128540	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  06-30 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine disorder rated as 20 percent disabling prior to July 9, 2003, and 20 percent disabling after November 1, 2003, with a temporary total rating for the period between those two dates. 

2.  Entitlement to an initial rating in excess of 20 percent for C7 radiculopathy to the left upper extremity, effective November 30, 2006.  

3.  Entitlement to an initial rating tin excess of 10 percent for C7 radiculopathy to the right upper extremity, effective November 30, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to July 1980 and July 1984 to September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  By way of the July 2003 decision, the RO continued the Veteran's 20 percent disability rating for her cervical spine disability. 

During the pendency of the appeal, by way of a July 2006 rating decision, the RO awarded a temporary total (100 percent) rating for the cervical spine disability based on surgical or other treatment necessitating convalescence under 38 C.F.R. § 4.30.  The temporary total rating was effective July 9, 2003 to November 1, 2003, with a 20 percent disability rating in effect after November 1, 2003.  

In an October 2010 Decision, a Decision Review Officer (DRO) granted service connection for C7 radiculopathy with a 20 percent rating for the left upper extremity and a 10 percent rating for the right upper extremity, both effective November 30, 2006.  Since the Veteran has appealed an RO decision assessing the disability due to her cervical spine disorder, and the 10 and 20 percent ratings for left C7 radiculopathy and right C7 radiculopathy respectively were awarded for such during the pendency of this appeal, the proper issue before the Board is whether higher ratings are in order for both the cervical spine disorder itself, and any resulting radiculopathy in either extremity.  

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  At the Veteran's hearing she submitted private medical evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issues on appeal.  Specifically, a remand is warranted for a new VA examination.  

The Veteran is currently in receipt of a 20 percent disability rating for her cervical spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  To warrant a rating in excess of 20 percent under this Code, there must be evidence showing that forward flexion of the cervical spine is limited to 15 degrees or less, that there is favorable ankylosis of the entire cervical spine, or that there is unfavorable ankylosis of the entire spine.  

The Veteran is currently in receipt of a 20 percent disability rating for left C7 radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8513.  To warrant an increased rating under these provisions, the evidence must show incomplete paralysis of all radicular groups either at the moderate or severe level or complete paralysis.  

The Veteran is currently in receipt of a 10 percent disability rating for right C7 radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  For an increased rating under this Code, there must be evidence of incomplete paralysis of the median nerve either as moderate or severe, or complete paralysis of the median nerve described as including the following:  the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances. 

Since the Veteran's March 2010 VA examination the Veteran has submitted private treatment records that state that the Veteran's disabilities have become progressively worse.  In February 2011 it was asserted that the Veteran was unemployable in any capacity.  When a Veteran claims that her condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing her with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  A new VA examination is warranted to determine the current nature and severity of the Veteran's cervical spine disability and bilateral C7 radiculopathy.  This VA examination should be performed by a VA examiner other than the one who conducted the March 2010 VA examination.  After a careful review of the Veteran's claims file, including the March 2010 VA examination, the examiner should state the current nature and severity of the Veteran's spine and radicular disabilities, as well as the impact that her disabilities have on her ability to obtain and maintain gainful employment.  

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be afforded an examination by a VA examiner different then the March 2010 VA examiner to determine the current nature and severity of her cervical spine disability and her left and right C7 radiculopathy.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should discuss the current nature and severity of the Veteran's cervical spine disability, left C7 radiculopathy, and right C7 radiculopathy.  For each disability the VA examiner should discuss the disability in terms of the applicable rating criteria.  The VA examiner should also opine as to whether the Veteran's service-connected cervical spine disability and left and right C7 radiculopathy are productive of an overall level of industrial incapacity that is so severe as to prevent the Veteran from obtaining and maintaining all forms of substantially gainful employment consistent with her educational and occupational experience.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


